 

Exhibit 10.4

[gsk5hbqkoamz000001.jpg]            

CONFIDENTIAL

 

February 22, 2020

 

Ms. Laurie Stelzer

 

Dear Laurie,

 

Congratulations! Arena Pharmaceuticals, Inc. (“Arena” or “Company”) is very
pleased to offer you the position of Executive Vice President and Chief
Financial Officer, reporting to Amit Munshi, President and CEO.  Your position
will be based in San Diego, CA. This position requires approximately 30-50%
travel that will vary based on business needs.

 

Compensation
Your annualized salary will be $480,000 payable at the semi-monthly rate of
$20,000 in accordance with Arena's normal payroll policies and procedures.  This
is an exempt position, which means you are paid on a salary basis for the job
you perform, not by the hour, and that you are not eligible for overtime.

 

You will be eligible to participate in an Arena Bonus Plan in 2020, with a bonus
target potential of 50% (fifty percent) of your annualized base salary. Such a
bonus would be contingent upon the successful achievement of corporate and
individual objectives, and subject to approval by the Board of Directors. Such
bonus, if any, will be prorated based on the number of months worked in the plan
year, and you must be actively employed with Arena on the bonus payment date to
be eligible to earn the bonus. Your salary and any bonus will be subject to
customary federal, state and local taxes and withholdings.  

 

As an incentive to accept Arena’s offer of employment and in connection with
your acceptance of this offer of employment and the commencement of your
employment, we will recommend to the Compensation Committee of the Board of
Directors, or other authorized committee, that you be granted an option to
purchase 132,000 (one-hundred thirty-two thousand) shares of the Company’s
common stock (the “Stock Option Award”) and a Performance Restricted Stock Unit
consisting of 6,300 shares of the Company’s common stock (the “PRSU Award”)
(collectively the “Equity Awards”).  The Equity Awards will be granted on your
date of hire and are subject the terms and conditions of the Company’s Equity
Incentive Plan(s) under which each award is granted and the Grant Agreement
associated with each award, including the applicable vesting criteria.

 

In addition, subject to the commencement of employment, Arena will pay you a
one-time bonus of $25,000 (twenty-five thousand dollars) gross, subject to bonus
tax rates (the “Sign-on Bonus”). The Sign-on Bonus will be paid within 30
calendar days of your date of hire, and will be fully repayable by you to Arena
if your employment with the Company terminates, for any reason other than
involuntary reduction in force, prior to the twelfth (12th) month anniversary of
your employment start date and assumes continuous, full-time employment
throughout that 12-month period. The Sign-On Bonus is repayable to the Company
is due on or prior to your date of termination. By signing this offer letter,
you acknowledge your agreement to the repayment requirements for the Sign-On
Bonus.

 

                                                                                                    
Page 1 of 3                                  /s/ LS

                                                                                                                                                                                                                          
Candidate Initials

 

--------------------------------------------------------------------------------



 

 

Employee Benefits

You are eligible to accrue a maximum of 120 hours of paid vacation per calendar
year, accruing from a zero balance on your hire date and capped as set forth in
the Arena Employee Handbook. You are also eligible to take a maximum of 48 hours
of sick leave per calendar year. In addition, Arena offers a holiday schedule
which includes a week off in Summer and Winter between Christmas and New Years’
Day.

 

Effective as of your date of hire you may be eligible to participate in Arena’s
health insurance plans, 401(k) and other benefit plans according to the terms
and conditions of those plans.  A brochure outlining these benefits is available
upon request and information is also available through our Benefits team.  Arena
reserves the right to change the terms or cancel its compensation and benefits
programs at any time.

 

Employment Relationship

Your employment will be “at-will.” This means that you or Arena may terminate
the employment relationship at any time, for any reason or no reason, with or
without cause and with or without prior notice. This “at will” status may not be
changed except by written agreement signed by both you and the Chief Executive
Officer.

 

Employment Contingency

This offer of employment and/or your employment by Arena is contingent upon:

•

Successful completion of a background and reference checks prior to your date of
hire

•

Submitting proof of your identity and your legal right to work in the US (work
authorization) within three days of your date of hire, in conformance with I-9
requirements

•

Execution of the attached Memo of Understanding on or before your date of hire

•

Execution of Arena’s Employee Proprietary Information and Inventions Agreement
on or before your date of hire

•

Certification of receipt and understanding of Arena’s Code of Business Conduct
and Ethics, and Insider Trading Policy on or before your date of hire

 

By signing this offer letter, you represent that you have reviewed and
understand the description of your duties in the role you have been offered, and
that your employment with Arena will not conflict with or violate any agreement
or understanding with your former employer or other person or entity.

 

Arena Policies and Procedures

You will be required to abide by and agree to all Arena policies and procedures,
including but not limited to those set forth in the Arena employee handbook and
accompanying policies. Upon your date of hire, you will be provided the employee
handbook and other company policies and procedures for review and will be
required to acknowledge receipt of the with your signature.

 

This letter and the documents to which it refers set forth the complete offer we
are extending to you and supersedes and replaces any prior inconsistent
statements or discussions.  It may be changed only by a subsequent written
agreement signed by the head of Human Resources or the Chief Executive Officer.

                                                                                                    

                                                                                                 

                                                                                                
Page 2 of
3                                                                                        
/s/ LS

                                                                                                                                                                                                                          
Candidate Initials

 

 

 

--------------------------------------------------------------------------------



  

Laurie, we are enthusiastic about the prospects of your joining the Arena team
and look forward to a mutually rewarding professional relationship. This offer
shall remain effective until 5:00pm PT on Monday, February 23, 2020, and is
contingent upon your commencement of work on or before March 16, 2020.  If the
terms of this offer are acceptable to you, please sign in the space provided
below indicating your agreement to the provisions of this offer of employment.  

 

Sincerely,

 

/s/ Suzanne Zoumaras

 

Suzanne Zoumaras

EVP & Chief Human Resources Officer

 

Acceptance:

I have read the terms of this offer of employment from Arena Pharmaceuticals,
Inc. and accept and agree to them.

 

/s/ Laurie Stelzer2/23/2020


Laurie StelzerDate

 

 

Enclosures:

 

Employee Proprietary Information and Inventions Agreement

Code of Business Conduct and Ethics

Insider Trading Policy

Confidentiality Reminder Memo

Copy of Severance Benefits Plan

2020 Benefits Summary

PRSU Program Overview

 

 

 

 

                                                                                                    

                                                                                                 

                                                                                                
Page 3 of
3                                                                                        
/s/ LS

                                                                                                                                                                                                                          
Candidate Initials

 

 

 